2 AO 245A (Rev. 12/03) Judgment of Acquittal


                                     UNITED STATES DISTRICT COURT
                         EASTERN                                DISTRICT OF              TENNESSEE

          UNITED STATES OF AMERICA
                                                                        JUDGMENT OF ACQUITTAL
                              V.

                       ANMING HU
                                                                        CASE NUMBER: 3:20-CR-21-TAV-DCP-1




      )RU WKH UHDVRQV VHW IRUWK LQ WKH FRQWHPSRUDQHRXVO\ HQWHUHG 0HPRUDQGXP 2SLQLRQ DQG 2UGHU
>'RF@GHIHQGDQW V5XOHPRWLRQIRUDMXGJPHQWRIDFTXLWWDOLVKHUHE\*5$17('DQGWKH&RXUW
25'(56DMXGJPHQWRIDFTXLWWDORQDOOFRXQWV.




Signature of Judge

 Thomas A. Varlan                               U.S. District
Name of Judge                                  Title of Judge

9/9/2021
                                   Date




    Case 3:20-cr-00021-TAV-DCP Document 142 Filed 09/09/21 Page 1 of 1 PageID #: 2348
